Case 6:20-cv-01192-RRS-PJH Document1 Filed 09/15/20 Page 1 of 6 PagelID#: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

 

LAFAYETTE DIVISION
RAMONA CARBO CIVIL ACTION NO:
VERSUS JUDGE
WAL-MART LOUISIANA, LLC MAGISTRATE
Jury Trial Requested

kK RK KKK KKK KKK KK KKK KR KR RK KKK KK KKK KR KKK KKK RK KKK KKK ES

NOTICE OF REMOVAL AND DEMAND FOR TRIAL BY JURY

WAL-MART LOUISIANA, LLC, defendant in the state court suit brought by plaintiff in the
suit entitled “Ramona Carbo v. Wal-Mart Louisiana, LLC” Docket No. 134,916 “C” of the 16"
Judicial District Court, Parish of St. Mary, Louisiana, files this Notice of Removal of this case from
the 16" Judicial District Court for the Parish of St. Mary, Louisiana, in which it is now pending to
the United States District Court for the Western District of Louisiana.

1.

This case was commenced in the 16" Judicial District Court for the Parish of St. Mary,
Louisiana, on June 18, 2020, as shown by a copy of the Petition for Damages, attached hereto as
Exhibit “A.”

2.

Since plaintiff did not state in her original Petition for Damages whether the matter in
controversy exceeds $75,000, defendant served Interrogatories asking whether or not the matter in
controversy exceeds the sum or value of $75,000, exclusive of interest and cost, a copy attached as
Exhibit “B.”

3.

Defendant received an affirmative reply to this interrogatory by facsimile on August 19,
Case 6:20-cv-01192-RRS-PJH Document1 Filed 09/15/20 Page 2 of 6 PagelID#: 2

2020, a copy attached as Exhibit “C.” Since that time, no other process, pleadings or orders have
been served on defendant.
4,

Plaintiff's action is one of a civil nature in which the matter in controversy is in excess of
$75,000, exclusive of interest and costs, for injuries allegedly received when, according to plaintiffs
petition, she was shopping on July 20, 2019, at Wal-Mart store located at 973 Highway 90E, Morgan
City, Louisiana, when she slipped in some liquid on the floor and fell.

According to her medical records attached hereto as Exhibit “D,” she was admitted to
Thibodaux Hospital following the accident with right hip pain. Two days later she went to Baton
Rouge Medical Center with complaints of right low back pain with radiation down her right leg and
followed up with Dr. Graves with continued right hip pain. A CT scan was normal. About two
months post-accident she had a lumbar MRI which revealed degenerative disc disease with disc
bulges and protrusions, which was overall similar to a pre-accident MRI of October 16, 2018. Dr.
McCarthy gave her an LS-S1 epidural steroid injection for lumbar radiculopathy about three months
post-accident, which provided some relief. She was also reporting right knee pain. X-rays revealed
bony growths and degenerative changes. A right knee MRI four months post-accident revealed a
posterior cruciate ligament tear, as well as degenerative conditions of the meniscus and
chondromalacia. About five months post-accident she was reporting pain in her upper back and low
back but without a trauma which started seven days earlier and she was concerned it was her kidneys.
We have received medical bills, as per the attached summary marked as Exhibit “E,” of $30,943.78
and we do know there are some bills that we are missing.

$50,000 was awarded in Rabon v. Smithkors, 238 So.3d 1013 (3% Cir. 2018), for aman who

experienced back and neck pain after an automobile accident. He underwent physical therapy and
Case 6:20-cv-01192-RRS-PJH Document1 Filed 09/15/20 Page 3 of 6 PagelID#: 3

then a lumbar injection when a MRI revealed degenerative changes and a bulging disc. $50,000 was
awarded to a woman with treatment by steroid injections for a chronic back strain and lumbar
bulging discs, as well as fluid crepitus of the knee in Ford v. Bituminous Ins. Co., 115 So.3d 1253
(3" Cir. 2013). $100,000 was awarded in Fontenot v. Laperouse, 774 So.2d 278 (3" Cir. 2000), for
an L3-4 disc herniation and an L4-5 bulging disc when there was conflicting medical testimony as
to whether the surgery was necessary.

Insofar as the knee injury is concerned, $35,000 was awarded to a man who aggravated
asymptomatic chondromalacia in both knees in Moody v. State Farm Mut. Auto. Ins. Co., 872 So.2d
630 (3 Cir. 2004). Therefore, general damages and medical bills could possibly exceed $75,000.

5)

Defendant will be contesting the liability and damage aspect of this case and the causal
relationship of some of the plaintiff's complaints to the accident in question. Defendant will be
questioning the nature and extent of the plaintiffs complaints and treatment. Defendant does not
state in this Removal pleading, nor does defendant intend to argue at trial or post trial, that plaintiff
is entitled to any amounts, much less an amount greater than $75,000. However, that does not mean
that the matter in controversy as claimed by plaintiff does not exceed the sum or value of $75,000.
It is anticipated, based upon plaintiff s discovery responses, that plaintiff will attempt to recover an
amount in excess of $75,000. Defendant disputes that the plaintiff’s injuries are as severe as she
claims. However, the issue is what is the amount in controversy. The amount in controversy should
be determined by the greatest amount the plaintiff could reasonably attempt to recover at trial. If for
any reason plaintiff was to oppose this Removal, and if the court was to remand the case to state
court, we would respectfully request that this court enter an order preventing the plaintiff from

attempting to recover any amounts in excess of $75,000 at any subsequent state court trial.
Case 6:20-cv-01192-RRS-PJH Document1 Filed 09/15/20 Page 4 of 6 PagelID#: 4

Otherwise, defendant would be barred from trying the case in federal court while the plaintiff could
attempt to recover an unlimited amount of damages in state court.

The said civil action as against the removing defendant is one in which the District Courts
of the United States have original jurisdiction pursuant to the provisions of 28 U.S.C. § 1332, et seq.,
by virtue of the fact that at the time of the commencement of this action, and at all times since that
time, plaintiff is a resident of and domiciled in the Parish of Iberville, Louisiana (as shown by the
Petition for Damages, Exhibit “A”); Wal-Mart Louisiana, LLC, is a Delaware limited liability
company. The sole member of Wal-Mart Louisiana, LLC, is Wal-Mart Stores, East, LP, a Delaware
limited partnership, of which WSE Management, L.L.C., a Delaware limited liability corporation,
is the general partner, and WSE Investment, L.L.C., a Delaware limited liability corporation, is the
limited partner. The sole member of WSE Management, L.L.C. and WSE Investment, L.L.C. is
Wal-Mart Stores, East., L.L.C., an Arkansas limited liability corporation, whose sole member is
Walmart Inc. (as shown by Exhibit “F’’) and by virtue of the fact that the amount in controversy
exceeds the sum or value of $75,000, exclusive of interest and cost.

6.

Upon the filing of this Notice of Removal, written notice thereof is hereby given to all
adverse parties, and a Notice of Removal is being filed with the Clerk of the aforesaid state court to
affect the removal of the said civil action as against the removing defendant, all as provided for by
law.

7.
This cause is specifically removable to this Honorable Court pursuant to law, particularly the

provisions of 28 U.S.C. §1441, et seq.
Case 6:20-cv-01192-RRS-PJH Document1 Filed 09/15/20 Page 5 of 6 PagelID#: 5

8.

Defendant reserves all rights to object to the jurisdiction of the state court proceedings should

this court ultimately hold that this action was not removable or improperly removed thereto.
9.

In defendant’s original Answer, we specifically reserved our right to request a trial by jury
in the event the matter in controversy exceeded the sum or value of $75,000. As a result of the
Plaintiff's Answers to Interrogatories and as a result of removal of this matter to federal court,
defendant is entitled to and specifically requests a trial by jury on all issues filed herein or to be filed
hereinafter.

WHEREFORE, premises considered, defendant prays that this Notice of Removal be
accepted as good and sufficient, and that the aforesaid civil action be removed from the 16" Judicial
District Court for the Parish of St. Mary, Louisiana, and into this Court for trial and determination
as provided by law, particularly 28 U.S.C. §1441, et seq., and thereupon to proceed with said civil
action as though originally commenced in this court and for all orders and decrees as may be
necessary or appropriate in such cases made and provided. Defendant further prays for a trial by jury
on all issues filed herein or to be filed hereinafter.

Respectfully submitted,

SWIFT & RHOADES, L.L.P.

By: (tran Fo Abuins>
JOHN G. SWIFT (#12612)
DONNA R. MOLIERE (#01492)
P.O. Box 53107
Lafayette, LA 70505-3107
(337) 572-9877 - Fax (337) 572-9737
ijswift@swiftrhoades.com
ATTORNEYS FOR DEFENDANT, WAL-MART
LOUISIANA, LLC
Case 6:20-cv-01192-RRS-PJH Document1 Filed 09/15/20 Page 6 of 6 PagelID#: 6

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

 

LAFAYETTE DIVISION
RAMONA CARBO CIVIL ACTION NO:
VERSUS JUDGE
WAL-MART LOUISIANA, LLC MAGISTRATE
Jury Trial Requested

ReEKRKKKRKARKKKKKRAK KK RRR ARK KKK KR KEK KKK KR RK KR KKK KEK KEK KEE

AFFIDAVIT

STATE OF LOUISIANA
PARISH OF LAFAYETTE

BEFORE ME, the undersigned authority, personally came and appeared JOHN G. SWIFT,
of lawful age, being duly sworn upon his oath, says that he has prepared and read the foregoing
Notice of Removal and that the matters contained therein are true and correct to the best of his
knowledge, information and belief and that a copy of the removal has been forwarded to the attorney

for plaintiff by depositing same in the U.S. mail, postage prepaid and properly addressed.

Actin fo Atued

JOHN G. SWIFT

SWORN TO AND SUBSCRIBED before me this 15 ™ day of September, 2020.

Elibeth & (ol&

ELIZABETH B. COLE
NOTARY PUBLIC
Notary Identification No. 13315
